UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1957


SAMUEL JONES,

                     Plaintiff - Appellant,

              v.

TOWN OF SPRING LAKE, NC,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-cv-00385-D)


Submitted: April 7, 2022                                          Decided: May 10, 2022


Before WILKINSON, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Walter L. Bowers, Jr., Lawrence Wooden, WOODEN BOWERS VINSON,
PLLC, Charlotte, North Carolina, for Appellant. Katie W. Hartzog, Michael B. Cohen,
HARTZOG LAW GROUP LLP, Cary, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Samuel Jones appeals the district court’s order granting the Town of Spring Lake’s

(“the Town”) motion for summary judgment on Jones’ claim that he was wrongfully

terminated based on his prior military service, in violation of the Uniformed Services

Employment and Reemployment Rights Act (“USERRA”), 38 U.S.C. §§ 4301-4335. 1

Jones contends that the district court (1) made a material factual error by finding that the

same Town Manager supervised Jones throughout his employment with the Town; and

(2) abused its discretion by admitting affidavits from witnesses who were not disclosed

during discovery. We affirm.

       We review the district court’s summary judgment ruling de novo, “applying the

same legal standards as the district court and viewing all facts and reasonable inferences in

the light most favorable to the nonmoving party.” Ballengee v. CBS Broad., Inc., 968 F.3d

344, 349 (4th Cir. 2020). “Summary judgment is warranted ‘if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.’” Id. (quoting Fed. R. Civ. P. 56(a)). “A genuine question of material fact

exists where, after reviewing the record as a whole, a court finds that a reasonable jury

could return a verdict for the nonmoving party.”         J.D. ex rel. Doherty v. Colonial



       1
         Jones’ opening brief does not challenge the district court’s denial of his claim that
he was subjected to a hostile work environment or his claim that he was discriminated
against on the basis of his political affiliations. Accordingly, Jones has forfeited appellate
review of these issues. See Grayson O Co. v. Agadir Int’l LLC, 856 F.3d 307, 316 (4th Cir.
2017) (“A party waives an argument by failing to present it in its opening brief or by failing
to develop its argument—even if its brief takes a passing shot at the issue.” (cleaned up)).

                                              2
Williamsburg Found., 925 F.3d 663, 669 (4th Cir. 2019) (internal quotation marks

omitted). In conducting this inquiry, courts may not “weigh conflicting evidence or make

credibility determinations.” Id. But “the nonmoving party must rely on more than

conclusory allegations, mere speculation, the building of one inference upon another, or

the mere existence of a scintilla of evidence.” Humphreys & Partners Architects, L.P. v.

Lessard Design, Inc., 790 F.3d 532, 540 (4th Cir. 2015) (internal quotation marks omitted).

       USERRA provides, in relevant part, that a person who serves or has served in a

uniformed service “shall not be denied initial employment, reemployment, retention in

employment, promotion, or any benefit of employment by an employer” on the basis of

that service. 38 U.S.C. § 4311(a). To succeed on a USERRA claim, a servicemember

must show:

       (1) that his employer took an adverse employment action against him;
       (2) that he had performed, applied to perform, or had an obligation to perform
       as a member in a uniformed service; and (3) that the employer’s adverse
       action was taken on the basis of that service, such that the service was a
       motivating factor in the action.

Kitlinski v. U.S. Dep’t of Just., 994 F.3d 224, 229 (4th Cir. 2021) (internal quotation marks

omitted), cert. denied, 142 S. Ct. 778 (2022); see also 38 U.S.C. § 4311(c). “If the

employee establishes that his military status was a motivating factor in the employer’s

decision, USERRA then shifts the burden of proof to the employer, allowing the employer

to avoid liability only if ‘the employer can prove that the action would have been taken in

the absence of’ the employee’s military status.” Hill v. Michelin N. Am., Inc., 252 F.3d

307, 312 (4th Cir. 2001) (quoting 38 U.S.C. § 4311(c)).



                                             3
      On appeal, Jones correctly observes that the district court made an error in its

findings of fact by finding that Daniel Gerald served as Town Manager when Jones was

hired and throughout Jones’ employment. In fact, it is uncontested that Jones was hired on

August 8, 2016, and Gerald was not hired until January 8, 2018. Gerald fired Jones on

February 26, 2018, approximately six weeks after Gerald began his job as Town Manager.

According to Jones, this factual error was material because it led the district court to

wrongly conclude that Gerald was an independent decisionmaker without fully analyzing

Jones’ theory that Gerald’s decision to fire Jones was significantly influenced by the

Town’s Board.

      Following a review of the record, we conclude that the district court’s factual error

was harmless because—even assuming that Gerald’s decision to fire Jones was influenced

by the Board—the court correctly found that Jones’ military service was not a motivating

factor behind the decision. See Kitlinski, 994 F.3d at 229. At most, Jones’ evidence

establishes that a few individual Board members had negative feelings about Town

employees who had previously served in the military.               However, “[a]lthough

discriminatory motivation under USERRA can be inferred by an employer’s expressed

hostility towards servicemembers protected by the Act, the discriminatory animus must

nonetheless be connected in some way to the adverse employment action.” Harwood v.

Am. Airlines, Inc., 963 F.3d 408, 415-16 (4th Cir. 2020). Here, there is not a sufficient

connection between the Board members’ expressed hostility and the adverse employment

action. Moreover, even if Jones could establish that antimilitary bias was a motivating



                                            4
factor behind his termination, the Town established beyond dispute that it would have fired

Jones even in the absence of his military status. See Hill, 252 F.3d at 312.

       Jones next claims that the district court abused its discretion by admitting affidavits

from two Board members who were not disclosed during discovery. 2 “If a party fails to

provide information or identify a witness as required by Rule 26(a) or (e), the party is not

allowed to use that information or witness to supply evidence on a motion, at a hearing, or

at a trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ. P.

37(c)(1). We have identified five factors to guide a district court’s analysis in determining

whether a nondisclosure was substantially justified and/or harmless:

       (1) the surprise to the party against whom the evidence would be offered;
       (2) the ability of that party to cure the surprise; (3) the extent to which
       allowing the evidence would disrupt the trial; (4) the importance of the
       evidence; and (5) the nondisclosing party’s explanation for its failure to
       disclose the evidence.

S. States Rack & Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d 592, 597 (4th Cir. 2003).

“Notably, a district court is not required to tick through each of the Southern States factors,

and retains broad discretion in determining whether a party’s nondisclosure or untimely

disclosure of evidence is substantially justified or harmless.” Benjamin v. Sparks, 986 F.3d

332, 343 (4th Cir. 2021) (cleaned up).


       2
         Jones also argues for the first time on appeal that the Town submitted an affidavit
from Jay Graves—the person who was hired to replace him after he was fired—without
disclosing Graves’ name during discovery. We conclude that Jones cannot raise this claim
for the first time on appeal. See Hicks v. Ferreyra, 965 F.3d 302, 310 (4th Cir. 2020)
(“[T]his Court does not consider issues raised for the first time on appeal, absent
exceptional circumstances.” (cleaned up)). In any event, Jones does not claim that he was
harmed by the admission of this affidavit.

                                              5
          Jones contends that he was harmed by the admission of the affidavits because both

undisclosed Board members quoted a third party as having stated that Jones was not present

often enough to do his job, and Jones claims that he did not have sufficient time to obtain

a rebuttal affidavit from the third party. However, the record reveals that at least two other

witnesses who were disclosed during discovery attested to the exact same third-party

statement. Accordingly, Jones does not appear to have been harmed by the nondisclosure,

and the district court thus did not abuse its “broad discretion” in admitting the affidavits.

See id.

          We therefore affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              6